TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00611-CV


In re Henry Gonzales, Jr.




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R

PER CURIAM
		Relator Henry Gonzales has filed a petition for writ of mandamus and motion for
emergency relief.  Tex. R. App. 52.8, 52.10.  We grant relator's motion for emergency relief and stay
all proceedings in the trial court, pending this Court's disposition of relator's petition for writ of
mandamus.  The Court requests that the real party in interest file a response to the petition for writ
of mandamus on or before October 4, 2012.
		It is so ordered on September 19, 2012.

Before Chief Justice Jones, Justices Puryear and Henson